 

 

 

 

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT _

ELECTRONICALLY FILED _ `
UNITED STATES DISTRIC'I' COURT DOC #_
SOUTHERN DISTRICT OF NEW YORK ' .<jr% g

DATEFILED:¢§ _ q gi
ROLANDO GRULLON, ` " `\ ’ 9 F" .F

Plaintiff, 18-cv-3129 (JGK)
- against - MEMORANDUM OPINION
AND ORDER

CITY OF NEW YORK,

Defendant.

 

JOHN G. KOELTL, District Judge:

In his amended complaint, the plaintiff requests that the
. Court appoint him counsel. However, from the papers provided,
the Court cannot determine whether the necessary showing for
appointment of counsel has been met. The Court of Appeals for
the Second Circuit has articulated factors that should guide the
Court’s discretion to appoint counsel to represent an indigent

civil litigant under 28 U.S.C. § 1915. See Hodge V. Police

 

Officers, 802 F.Zd 58, 61-62 (2d Cir. 1986); Jackson v.
Moscicki, No. 99cv2427, 2000 WL 511642, at *4 (S.D.N.Y. Apr. 27,
2000). For the Court to order the appointment of counsel, the
petitioner must, as a threshold matter, demonstrate that his
claim has substance or a likelihood of success on the merits.
§§e §nge, 802 F.Zd at 60-61. Only then can the Court consider
the other factors appropriate to determination of whether
counsel should be appointed: “plaintiff’s ability to obtain

representation independently, and his ability to handle the case

 

without assistance in the light of the required factual
investigation, the complexity of the legal issues, and the need
for expertly conducted cross~examination to test veracity.”

Cooper v. A. Sargenti Co., lnc., 8?7 F.2d lTO, 172 (2d Cir.

 

1989). The plaintiff has not yet made such a showing.

The plaintiff may seek assistance from the New York Legal
Aid Group Legal Clinic for Pro Se Litigants, which is located at
40 Centre Street, Room LLZZ, New York, New York 10007, and is
open on weekdays from 10:00 am until 4:00 pm. The New York Legal
Aid Group can be reached by calling (212) 659~6190. The New York
Legal Aid Group can, as appropriate, recommend other counsel for
the plaintiff.

For the reasons explained above, the plaintiff’s

application for the Court to appoint counsel is denied without

 

prejudice.
SO ORDERED.
Dated: §e: ;orké N::l§ork {”W“\\
c o er \ z
' _/Sséf/@izap¢

“ “ John G. Koeltl
United States District Judge

 

 

